Citation Nr: 1131706	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-49 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease with congestive heart failure (claimed as a heart disorder), to include as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.  He served in the Republic of Vietnam.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for hypertension and entitlement to service connection for coronary artery disease with congestive heart failure are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1993 rating decision denied service connection for hypertension.

2.  The evidence pertaining to the Veteran's hypertension submitted subsequent to the May 1993 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's May 1993 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).

In a May 1993 rating decision, the RO denied service connection for hypertension.  The evidence of record failed to show hypertension during the active military service, or a nexus opinion relating the hypertension to the military service.   
He was advised of his appellate rights.  The Veteran did not appeal this decision.  The decision became final.  

In November 2008, the Veteran filed a claim to reopen his previously denied claim for service connection for hypertension.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 1993 denial, the following evidence has been added to the claims file: VA examinations, unrelated hearings, VA treatment records, an unrelated private examination, and lay statements.  This evidence is new because it has not previously been submitted.  

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has a current diagnosis of hypertension.  The Veteran was diagnosed with hypertension at the January 2009 VA examination.  In his June 2009 Notice of Disagreement (NOD), the Veteran stated that his hypertension is due to his already service-connected Type II diabetes mellitus.  The Veteran's assertions are presumed credible for the purposes of reopening this claim.  Justus, 3 Vet. App. at 513.  The Veteran has not been afforded a VA examination to address these contentions.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim must now be readjudicated on the underlying merits, i.e., on a de novo basis.  This will be temporarily deferred pending completion of the additional development of the claim on remand.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hypertension is reopened.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claims can be properly adjudicated.  

In regards to the coronary artery disease claim, the June 2009 rating decision denied the claim.  A timely NOD dated in December 2009 was received in response to the rating decision.  The RO must now respond to the NOD with a SOC addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In regards to the hypertension claim, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed hypertension.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The January 2009 VA examiner diagnosed the Veteran with hypertension.  In the June 2009 NOD, the Veteran stated that his hypertension is due to his already service-connected Type II diabetes mellitus.  The June 2009 examiner did not provide a medical nexus opinion.

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his currently diagnosed hypertension.  The Veteran has never been afforded a VA medical nexus opinion for this claim.  An examination is needed to determine whether this disorder is related to the Veteran's active military service, to include his service-connected Type II diabetes mellitus.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, are dated from April 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the claim of entitlement to service connection for coronary artery disease with congestive heart failure, to include as secondary to the service-connected Type II diabetes mellitus.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Obtain all pertinent VA outpatient treatment records from the Mountain Home, Tennessee, VAMC since April 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed hypertension had its onset during his active military service, to include as due to coronary heart disease and/or his already service-connected Type II diabetes mellitus.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to the service-connected Type II diabetes mellitus.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


